Pee Cueiam,
Edward J. Bubb, Jr., administrator of the estate of Rebecca J. Bubb, deceased, claimed that there was due to the estate of the decedent from Edward J. Bubb, Sr., the sum of $9,680.77. The alleged liability was denied by the defendant who stoutly maintained that he was not indebted in any sum to the estate of the decedent who was the owner of the land and who with her and her husband, Edward J. Bubb, Sr., leased the same to T. N. Barnsdall of Bradford, Pa., for the production of oil or gas and the payment of rentals in accordance with the terms and provisions of said-lease. The indebtedness charged by the administrator against the defendant constituted the sum demanded of him and required the submission of the case to the court and jury for determination. It is plain enough that the royalties provided for in the lease were income and not corpus of the -.estate. If they were received during the life of the wife they became her property and subject to her order, but as it appears *215that the defendant was allowed to receive and use the same for the support and maintenance of the family, he cannot now be called upon to account to her estate for it. The proceeds of the oil received by defendant after the death of his wife, he was entitled to have and hold in his own right as tenant by the curtesy. It follows from the conclusions reached that the defendant was not indebted to the estate of decedent as claimed by the administrators in any sum.
Judgment entered upon the questions of law reserved in favor of the defendant non obstante veredicto is affirmed.